 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
 
 
AMENDED AND RESTATED
 
POST RETIREMENT AGREEMENT
 
DATED NOVEMBER 19, 2008
 
 
This Amended and Restated Post Retirement Agreement (hereinafter referred to as
the “Amended Retirement Agreement”) is made this 19th day of November 2008, by
and between Prudential Savings Bank (hereinafter referred to as “Prudential” or
the “Bank”) and Joseph W. Packer, Jr. (hereinafter referred to as “Mr. Packer”).
 
WHEREAS, Prudential is a Pennsylvania chartered stock savings bank;
 
WHEREAS, Mr. Packer is presently Chairman of the Board of Directors of
Prudential;
 
WHEREAS, Mr. Packer has served Prudential for over fifty (50) years, at least
twenty-five years of which were as an officer thereof, including as President
and Chief Executive Officer of Prudential;
 
WHEREAS, Mr. Packer’s experience and knowledge of the affairs of Prudential and
his reputation and contacts in the community and in the banking industry are
extremely valuable to Prudential;
 
WHEREAS, in recognition of Mr. Packer’s valuable service as an employee and
officer, Prudential has provided Mr. Packer with certain benefits since his
retirement in 1993 pursuant to a Post Retirement Agreement dated August 12,
1993, as amended and restated on November 17, 2004 (hereinafter referred to as
the “Prior Retirement Agreement”);
 
WHEREAS, in recognition of Mr. Packer’s service as a director, Prudential has
previously provided Mr. Packer with a split-dollar life insurance plan and
policy pursuant to a Split-Dollar Agreement dated June 22, 1994, as amended and
restated (hereinafter referred to as the “Split-Dollar Agreement”);
 
WHEREAS, in recognition of Mr. Packer’s service as Chairman of the Board of
Directors, Prudential has previously provided Mr. Packer with life insurance
through MetLife Insurance Company of Connecticut (hereinafter referred to as the
“MetLife Policy”) and Prudential Insurance Company of America (hereinafter
referred to as the “Prudential Policy”);
 
WHEREAS, the Bank and Mr. Packer desire to amend and restate the Prior Agreement
in order to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”); and
 
WHEREAS, the parties hereto desire that this Amended Retirement Agreement will
supersede the Prior Retirement Agreement and will reaffirm the rights of Mr.
Packer with respect to the Split-Dollar Agreement, the MetLife Policy and the
Prudential Policy;
 
 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties agree as follows:
 
1.  
Prudential shall provide Mr. Packer and his wife, each for their respective
lives, at no cost to either Mr. Packer or his wife, with health insurance
coverage in an amount equal to that in existence as of the date of Mr. Packer’s
retirement; provided, however, the coverage from time to time may be changed in
the same manner as it is for all other participants in Prudential’s group health
insurance plan.

 
2.  
Prudential shall pay on behalf of Mr. Packer the cost of an annual physical
examination provided by a hospital and/or physician of Mr. Packer’s choice;
provided, however, that the portion of the cost paid by Prudential shall not
exceed the amount that is charged from time to time by the hospital of the
University of Pennsylvania or any other regional hospital in the Delaware Valley
area; and provided further that Mr. Packer shall submit the cost of such annual
physical examination to the Bank within thirty (30) days following the date of
the examination and the Bank shall pay its share of the cost of such examination
within thirty (30) days following its receipt of such amount.

 
3.  
Prudential shall provide Mr. Packer for life, at no cost to Mr. Packer, with
life insurance coverage in an amount equal to that in existence on the date of
his retirement.  The parties agree and acknowledge that the life insurance
coverage in place at Mr. Packer’s retirement is with Nationwide Life Insurance
Company of America (“Nationwide”) under policy number 4,270,164.  This life
insurance shall be in addition to such life insurance as is provided under any
other plan sponsored by the Bank, unless such policy is terminated in accordance
with its terms.

 
4.  
Prudential shall provide Mr. Packer for his life and the life of his wife, at no
cost to either Mr. Packer or his wife, with the split dollar life insurance plan
and policy pursuant to the Split-Dollar Agreement.  The parties agree and
acknowledge that the second-to-die life insurance coverage pursuant to the
Split-Dollar Agreement is with Nationwide under policy number 4,282,668.  This
life insurance shall be in addition to such life insurance as is provided under
any other plan sponsored by the Bank, unless the Split-Dollar Agreement is
terminated in accordance with its terms.

 
5.  
Prudential shall provide Mr. Packer for his life, at no cost to Mr. Packer, with
life insurance in an amount not less than the amount currently provided under
the MetLife Policy and the Prudential Policy through MetLife and Prudential;
provided, however, that if insurance is unavailable from either of the foregoing
companies on commercially reasonable terms, then Prudential shall provide Mr.
Packer with comparable insurance through one or more comparably rated insurance
companies.

 
 
 
2

--------------------------------------------------------------------------------

 
 
6.  
Notwithstanding the foregoing, any insurance premiums payable by Prudential
pursuant to this Agreement shall be payable at such times and in such amounts
(except that Prudential shall also pay any employee portion of the premiums) as
if Mr. Packer was still an employee of Prudential, subject to any increases in
such amounts imposed by the insurance company, and the amount of insurance
premiums required to be paid by Prudential in any taxable year shall not affect
the amount of insurance premiums required to be paid by Prudential in any other
taxable year.

 
7.  
The parties acknowledge and agree that the obligation of Prudential to provide
for the health insurance coverage, the cost of an annual physical examination
and the life insurance coverage set forth in paragraphs 1, 2 and 3 are
obligations which Prudential contracted to provide at the time of Mr. Packer’s
retirement pursuant to the Retirement Agreement and a resolution approved and
adopted by the Board of Directors of Prudential, dated July 8, 1993, which
resolution is incorporated herein by reference thereto.

 
8.  
The parties acknowledge and agree that the obligations of Prudential under this
Amended Retirement Agreement are contractual obligations enforceable in law and
in equity which inure to the benefit of Mr. Packer, his respective heirs and/or
successors and permitted assigns.  This Amended Retirement Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.

 
IN WITNESS WHEREOF, Joseph W. Packer, Jr. has set his hand and the proper
officers of Prudential Savings Bank being duly authorized to do so, have affixed
the name of the Bank and its seal and their signatures as officers, all as of
the date first written above.
 
 

          Joseph W. Packer, Jr.                   ATTEST:   PRUDENTIAL SAVINGS
BANK                  
 By:
  Regina Wilson, Secretary   Thomas A. Vento       President and Chief Executive
Officer

 
 
 
 
3

--------------------------------------------------------------------------------

 